Exhibit 10.1

SEVENTH AMENDMENT TO CREDIT AGREEMENT

SEVENTH AMENDMENT, dated as of July 25, 2007 (this “Amendment”), to the Credit
Agreement, dated as of May 19, 2005 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among CARMIKE CINEMAS,
INC., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”), WELLS
FARGO FOOTHILL, INC., as Documentation Agent (in such capacity, the
“Documentation Agent”), and BEAR STEARNS CORPORATE LENDING INC., as
administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make
certain extensions of credit to the Borrower; and

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
the Credit Agreement on the terms and subject to the conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Borrower, the Lenders and the Administrative Agent hereby agree as
follows:

SECTION 1.1. Defined Terms. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

SECTION 1.2. Amendments to Section 1.1 of the Credit Agreement. Section 1.1 of
the Credit Agreement is hereby amended by inserting the following new defined
terms and related definitions in appropriate alphabetical order:

“Seventh Amendment”: shall mean the Seventh Amendment to this Agreement dated as
of July     , 2007.

“Seventh Amendment Effective Date”: as defined in the Seventh Amendment.

SECTION 1.3. Amendments to Section 8.7 of the Credit Agreement. Section 8.7 of
the Credit Agreement is hereby amended by deleting such section in its entirety
and substituting in lieu thereof the following new Section 8.7:



--------------------------------------------------------------------------------

“8.7. Capital Expenditures. Make or commit to make any Capital Expenditure if
(i) any Default or Event of Default has occurred and is continuing or would
result therefrom, or would have occurred as a result of a breach of Section 8.1
if such Capital Expenditure were deemed to have been made and any Indebtedness
incurred to finance such Capital Expenditure was incurred on the last day of the
fiscal quarter most recently ended) or (ii) such Capital Expenditure would
result in the aggregate amount of Capital Expenditures being made by the
Borrower and its Subsidiaries for the fiscal year ended December 31, 2006, or in
any fiscal year thereafter, to exceed $30,000,000 for such fiscal year.”

SECTION 1.4. Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof on the date (the “Seventh Amendment Effective Date”) on
which the Borrower, the Administrative Agent and the Required Lenders shall have
executed and delivered to the Administrative Agent this Amendment.

SECTION 1.5. Representation and Warranties. To induce the Administrative Agent
to enter into this Amendment, the Borrower hereby represents and warrants to the
Administrative Agent and all of the Lenders as of the Seventh Amendment
Effective Date that:

(a) Corporate Power; Authorization; Enforceable Obligations.

(i) The Borrower has the corporate power and authority, and the legal right, to
make and deliver this Amendment and to perform its obligations under the Loan
Documents, as amended by this Amendment, and has taken all necessary corporate
action to authorize the execution, delivery and performance of this Amendment
and the performance of the Loan Documents, as so amended.

(ii) No consent or authorization of, approval by, notice to, filing with or
other act by or in respect of, any Governmental Authority or any other Person is
required in connection with the execution and delivery of this Amendment or with
the performance, validity or enforceability of the Loan Documents, as amended by
this Amendment, except as otherwise provided in Section 5.4 of the Credit
Agreement.

(iii) This Amendment has been duly executed and delivered on behalf of the
Borrower.

(iv) This Amendment and each Loan Document, as amended by this Amendment,
constitutes a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, except as affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting the enforcement of creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

(b) Representations and Warranties. The representations and warranties made by
the Borrower in and pursuant to the Loan Documents are true and correct in all
material respects



--------------------------------------------------------------------------------

on and as of the Seventh Amendment Effective Date, after giving effect to the
effectiveness of this Amendment, as if made on and as of the Seventh Amendment
Effective Date.

SECTION 1.6. Payment of Fees and Expenses. (a) Amendment Fee. In the event that
the Required Lenders and the Borrower execute and deliver this Amendment, the
Borrower shall pay to the Administrative Agent, for the ratable benefit of the
Lenders consenting to this Amendment, an amendment fee in the amount of 0.025%
on the principal amount of each such Lender’s outstanding Initial Term Loans,
Delayed-Draw Term Loans and Revolving Commitment immediately prior to the
Seventh Amendment Effective Date, payable on the Seventh Amendment Effective
Date.

(b) Expenses. The Borrower agrees to pay or reimburse the Administrative Agent
for all of its reasonable out-of-pocket costs and expenses incurred in
connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to each Agent.

SECTION 1.7. No Other Amendments; Confirmation. Except as expressly amended,
modified and supplemented hereby, the provisions of the Credit Agreement and the
other Loan Documents are and shall remain in full force and effect.

SECTION 1.8. Governing Law; Counterparts. (a) This Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

(b) This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

CARMIKE CINEMAS, INC.

By:  

/s/ Lee Champion

Name:   Lee Champion Title:   Senior Vice President, Secretary and General
Counsel

Seventh Amendment to Credit Agreement



--------------------------------------------------------------------------------

BEAR STEARNS CORPORATE LENDING INC., as Administrative Agent and as a Lender

By:

 

/s/ Kevin Cullen

Name:

  Kevin Cullen

Title:

  Authorized Signatory (Managing Director)

Seventh Amendment to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, N.A.,

as Issuing Lender, Documentation Agent and a Lender

By:

 

/s/ Blair K. Mertens

Name:

 

Title:

  V.P

Seventh Amendment to Credit Agreement